717 S.E.2d 390 (2011)
STATE
v.
Kenneth Graham STANLEY.
No. 277P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Sharon Patrick-Wilson, Special Deputy Attorney General, for State of N.C.
*391 Kenneth Graham Stanley, Manson, for Stanley, Kenneth Graham.
J. Douglas Henderson, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 7th of July 2011 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 25th of August 2011."